John Hancock Investment Management Services, LLC 601 Congress Street Boston, MA 02210 July 9, 2010 To the Trustees of: John Hancock Funds III 601 Congress Street Boston, MA 02210 Re: Amended and Restated Expense Limitation Agreement and Voluntary Expense Limitation Notice With reference to the Advisory Agreement dated July 1, 2009, as amended, entered into by and between John Hancock Investment Management Services, LLC (the “Adviser”) and John Hancock Funds III (the “Trust”), on behalf of each series of the Trust (each, a “Fund” and collectively, the “Funds”), we hereby notify you as follows: 1.
